KEVIN J. REDDINGTON * ATTORNEY AT LAW © 1342 BELMONT STREET * BROCKTON, MASSACHUSETTS 02301 = (508) 583-4280/(508) 5380-6186

 

 

Case 1:18-cr-10364-DPW Document 215 Filed 05/07/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Criminal No.
18-CR-10364-DPW

UNITED STATES OF AMERICA
VS.
JASIEL F. CORRETA, I
MOTION FOR JUDGMENT OF ACOUITTAL
Now comes the defendant, Jasiel F, Correia, I, in the above numbered cause
pursuant to Rule 29 of the Federal Rules of Criminal Procedure and moves this

Court for a judgment of acquittal on the following counts set forth in the

indictment;
e Counts A-I- Wire Fraud (18 U.S.C. §1343)
e Counts J-M False Tax Returns (26 U.S.C. §7206(i)
¢ Counts N, P, R. T and V- Extortion, Conspiracy (Title 18 USC.
§1951)
e Count X- Bribery (18 U.S.C. §666(a)(1)(B))

In support hereof the defendant says that the evidence presented at trial by
the government is constitutionally insufficient to support a finding that each and

every element of the crime charged has been proved beyond a reasonable doubt.

 

 
KEVIN J. REDDINGTON © ATTORNEY AT LAW « 1342 BELMONT STREET « BROCKTON, MASSACHUSETTS 02301 « (508) 583-4280/(508) 580-6186

 

 

Case 1:18-cr-10364-DPW Document 215 Filed 05/07/21 Page 2 of 2

Jackson vs. Virginia, 443 U.S. 307, 318-319 (1979), United States vs. Ortiz, 447

 

F3d 28, 32 (i* Cir. 2006)

Jasiel Correia,
By his attorney

/s/fKevin J. Reddington, Esq.

CERTIFICATE OF SERVICE
1, Kevin J. Reddington, Esq., Attorney for the Defendant, Jasiel F, Correia, II, hereby certify that the following documents filed
through the ECF system will be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non registered participants on May 7, 2021,
MOTION FOR JUDGMENT OF ACQUITTAL

/s/Kevin I. Reddington, Esq.

 

 
